Case:18-04122-MCF13 Doc#:77 Filed:04/17/20 Entered:04/17/20 01:23:28                      Desc: Main
                           Document Page 1 of 2
                          UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF PUERTO RICO

 In re:

 DOMINGO RIBOT RUIZ, JR.                                                     Case No. 18-04122

                                                                                      Chapter 13


       Debtor(s)
 ___________________________/

               RESPONSE TO OPPOSITION TO MOTION FOR RECONSIDERATION

          COMES NOW, DEBTOR(S), represented by undersigned counsel, and in support of the

 instant RESPONSE very respectfully STATES, ALLEGES, and PRAYS as follows:

          1.    On March 5, 2020 Coop A/C Roosevelt Roads, filed an Opposition to the Debtor’s

 Motion for Reconsideration. See, Dk. #72. For the reasons set-forth herein, Roosevelt Roads

 Opposition should be denied.

          2.    Succinctly, the present case was dismissed because the Debtor felt behind on his

 payments. See, Dk. #67, Granting Trustee’s Motion to Dismiss For Failure to Make Payments (Dk.

 #55). Since, the Debtor has found his financial footing and has explained how his present financial

 footing will assist in avoiding a future inability to make payments. See, Debtor’s Motion for

 Reconsideration, Dk. #71. Indeed, as of beginning of April the Debtor paid over $900.00 into his

 Chapter 13 Plan; his arrears were merely owed $300.00 or less than one payment (Debtor’s

 payments are $550.00). The Trustee’s Motion to Dismiss, filed at Docket #55, reflected arrears

 then of over $1600.00. See, Dk. #55. In fact, post-dismissal of the case the Debtor has demonstrated

 his fierce desire to see this case through by making payments in excess of $2,500.00; since

 dismissal. In short, the Debtor’s position is not the he be excused for his failure to make timely

 payments; the Debtor’s unfortunate economic reality a few months ago is not a matter to be

 “excused of;” rather, that was his reality and so he accepts and concedes. Equally forceful, however,

 the Debtor assert that he has regained his financial footing and has evidence as much by continuing
Case:18-04122-MCF13 Doc#:77 Filed:04/17/20 Entered:04/17/20 01:23:28                    Desc: Main
                           Document Page 2 of 2
 to make timely monthly payments. In fact, the Debtor has made at least five such payments since

 dismissal. It is on these grounds, that the Debtor now enjoys a new economic reality, upon which

 the Debtor plants his reconsideration motion.

        3.      The Coop’s opposition thereto, grounded on an alleged lack of excusable neglect

 theories, misses the mark. Again, the Debtor is not seeking to be excused for his failure to make

 timely payments; that indeed happen. Rather, the Debtor is seeking to be reconsidered because the

 substantive factual allegation upon which the case was dismissed; that the Debtor was significantly

 behind on his proposed Plan Payments is now simply no longer accurate. In fact, it has not ben

 accurate for an extended period as the Debtor has made at least five payments since the case was

 dismissed.

        4.      For the above reasons, the Debtor prays for the Coop’s Opposition to the Debtor’s

 Motion for Reconsideration to be denied and the Debtor’s Motion for Reconsideration Granted.

        5.      WHEREFORE, the Debtor prays for the Coop’s Opposition to the Debtor’s Motion

 for Reconsideration to be denied and the Debtor’s Motion for Reconsideration Granted.

         CERTIFICATE OF SERVICE: I hereby certify that on this same date, I electronically
 filed the above document with the Clerk of the Court using the CM/ECF system, which will send
 notification, upon information and belief, of such filing to the following: THE UNITED STATES
 TRUSTEE and to all CM/ECF participants.

        RESPECTFULLY SUBMITTED.

        In San Juan, Puerto Rico this 17th day of April, 2020.

                                                     THE BATISTA LAW GROUP, PSC.
                                                     P.O. Box 191059
                                                     San Juan, PR. 00919
                                                     Telephone: (787) 620-2856
                                                     Facsimile: (787) 777-1589
                                                     E-mail: jeb@batistasanchez.com
                                                     Counsel for Debtor

                                                     /s/ Jesus E. Batista Sanchez, Esq.
                                                     Jesus E. Batista Sanchez, USDC # 227014
